Exhibit 10.4

 

AGREEMENT

 

This Agreement (this “Agreement”) is dated as of July 1, 2004, and is between
Alliance Gaming Corporation, a Nevada corporation (the “Company”), and Joel
Kirschbaum, an individual (“Kirschbaum”).

 

BACKGROUND

 

Kirschbaum is currently a member of the Board of Directors of the Company (the
“Board”).  The Company and industry are currently experiencing a period of rapid
growth in an increasingly complex multi-jurisdictional gaming industry which is
dynamic and challenging.  Contemporaneously, the Company is preparing for a
transition in management and is engaging in a program of succession planning. 
To address, among others, these issues, the Company has created an Office of the
Chairman and would like to secure the services of Kirschbaum as a member of the
Office of the Chairman during this period.  Kirschbaum is willing to serve in
such capacities and provide such services pursuant to the terms and conditions
of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, and intending to be legally bound, the parties agree as
follows:

 


1.             SERVICES.


 


(A)           THE COMPANY HEREBY APPOINTS KIRSCHBAUM TO SERVE, AND KIRSCHBAUM
HEREBY ACCEPTS SUCH APPOINTMENT TO SERVE, AS A MEMBER OF THE OFFICE OF THE
CHAIRMAN.  AS A MEMBER OF THE OFFICE OF THE CHAIRMAN, KIRSCHBAUM SHALL HAVE SUCH
POWERS AND PERFORM SUCH DUTIES AS ARE CONTEMPLATED BY THE AMENDED AND RESTATED
BYLAWS OF THE COMPANY AND AS MAY BE DELEGATED TO KIRSCHBAUM BY THE BOARD.


 


(B)           IN SERVING AS A MEMBER OF THE OFFICE OF THE CHAIRMAN, KIRSCHBAUM
SHALL DEVOTE SUCH TIME AND ATTENTION AS IS REASONABLE AND APPROPRIATE TO PERFORM
HIS SERVICES HEREUNDER.


 


2.             TERM AND TERMINATION.


 


(A)           TERM.  THE TERM OF THIS AGREEMENT SHALL BE FOR A PERIOD OF THREE
AND ONE-HALF (3.5) YEARS COMMENCING ON JULY 1, 2004 AND TERMINATING ON DECEMBER
31, 2007  (THE “TERM”), UNLESS EARLIER TERMINATED AS PROVIDED HEREIN.


 


(B)           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED PRIOR TO EXPIRATION
OF THE TERM AS FOLLOWS:


 


(I)            BY KIRSCHBAUM.  IF KIRSCHBAUM VOLUNTARILY RESIGNS FROM THE BOARD,
OR OTHERWISE PROVIDES THE COMPANY WITH WRITTEN NOTICE OF HIS VOLUNTARY
TERMINATION OF THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE TERM, THIS
AGREEMENT SHALL TERMINATE AS OF THE DATE OF SUCH RESIGNATION OR TERMINATION, AND
THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO KIRSCHBAUM OR HIS HEIRS OR
ESTATE UNDER THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(II)           BY THE COMPANY.  [A]  IF THE BOARD REQUESTS IN WRITING THAT
KIRSCHBAUM RESIGN FROM THE BOARD, OR KIRSCHBAUM IS NOT RE-NOMINATED OR HAVING
BEEN RE-NOMINATED IS NOT RE-ELECTED TO SERVE ON THE BOARD, OR OTHERWISE PROVIDES
KIRSCHBAUM WITH WRITTEN NOTICE OF TERMINATION OF THIS AGREEMENT, OTHER THAN FOR
CAUSE (AS HEREIN DEFINED) PRIOR TO THE EXPIRATION OF THE TERM, THIS AGREEMENT
SHALL TERMINATE AS OF THE DATE OF THE BOARD’S REQUEST OR NOTICE.  IN SUCH
CIRCUMSTANCES, THE COMPANY SHALL PAY KIRSCHBAUM THE REMAINDER, IF ANY, OF THE
FEES FOR HIS SERVING AS A MEMBER OF THE OFFICE OF THE CHAIRMAN DUE UNDER SECTION
3(A) OF THIS AGREEMENT FOR THE REMAINDER OF THE TERM, TO BE PAID IN ACCORDANCE
WITH THE PAYMENT PROVISIONS SET FORTH IN SECTION 3(B) HEREOF AND THE OPTIONS
REFERRED TO IN SECTION 3(A) SHALL BE FULLY VESTED AND EXERCISABLE.  [B]  FOR
PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN (I) KIRSCHBAUM’S WILLFUL AND
CONTINUAL FAILURE TO SUBSTANTIALLY PERFORM HIS DUTIES WITH THE COMPANY (OTHER
THAN A FAILURE RESULTING FROM KIRSCHBAUM BECOMING DISABLED) AND SUCH FAILURE
CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER KIRSCHBAUM’S RECEIPT OF WRITTEN
NOTICE FROM THE COMPANY PROVIDING A REASONABLE DESCRIPTION OF THE BASIS FOR THE
DETERMINATION THAT KIRSCHBAUM HAS FAILED TO PERFORM HIS DUTIES; (II)
KIRSCHBAUM’S CONVICTION OF A FELONY OTHER THAN A CONVICTION NOT DISCLOSABLE
UNDER THE FEDERAL SECURITIES LAWS; (III) KIRSCHBAUM’S BREACH OF THIS AGREEMENT
IN ANY MATERIAL RESPECT AND SUCH BREACH IS NOT SUSCEPTIBLE TO REMEDY OR CURE OR
HAS ALREADY MATERIALLY DAMAGED THE COMPANY, OR SUCH BREACH IS SUSCEPTIBLE TO
REMEDY OR CURE AND NO SUCH DAMAGE HAS OCCURRED AND SUCH BREACH IS NOT CURED OR
REMEDIED REASONABLY PROMPTLY AFTER KIRSCHBAUM’S RECEIPT OF WRITTEN NOTICE FROM
THE COMPANY PROVIDING A REASONABLE DESCRIPTION OF THE BREACH; (IV) KIRSCHBAUM’S
FAILURE TO QUALIFY (OR HAVING SO QUALIFIED BEING THEREAFTER DISQUALIFIED) UNDER
A SUITABILITY OR LICENSING REQUIREMENT OF ANY JURISDICTION OR REGULATORY
AUTHORITY THAT IS MATERIAL TO THE COMPANY AND TO WHICH KIRSCHBAUM MAY BE SUBJECT
BY REASON OF HIS POSITION WITH THE COMPANY AND ITS AFFILIATES OR SUBSIDIARIES;
(V) THE COMPANY’S HAVING OBTAINED FROM ANY SOURCE INFORMATION WITH RESPECT TO
KIRSCHBAUM OR THIS AGREEMENT THAT COULD REASONABLY BE EXPECTED, IN THE
REASONABLE WRITTEN OPINION OF BOTH THE COMPANY AND ITS OUTSIDE COUNSEL, TO
JEOPARDIZE THE GAMING LICENSES, PERMITS, OR STATUS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES WITH ANY GAMING COMMISSION, BOARD, OR SIMILAR
REGULATORY OR LAW ENFORCEMENT AUTHORITY; OR (VI) CONDUCT TO THE MATERIAL
DETRIMENT OF THE COMPANY THAT IS DISHONEST, FRAUDULENT, UNLAWFUL OR GROSSLY
NEGLIGENT OR WHICH IS NOT IN COMPLIANCE WITH THE COMPANY’S CODE OF CONDUCT OR
SIMILAR APPLICABLE SET OF STANDARDS OR CONDUCT AND BUSINESS PRACTICES SET FORTH
IN WRITING AND PROVIDED TO KIRSCHBAUM PRIOR TO SUCH CONDUCT AND WHICH HAS A
MATERIAL DETRIMENT TO THE COMPANY AND IS NOT SUSCEPTIBLE TO REMEDY OR CURE BY
KIRSCHBAUM.


 


(C)           BY DEATH OR DISABILITY.  IF KIRSCHBAUM DIES BEFORE THE EXPIRATION
OF THE TERM, THIS AGREEMENT SHALL TERMINATE ON THE DATE OF HIS DEATH.  IF
KIRSCHBAUM BECOMES DISABLED OR INCAPACITATED (“DISABLED”) FOR ANY PERIOD OF SIX
(6) OR MORE CONSECUTIVE MONTHS OR FOR A NON-

 

--------------------------------------------------------------------------------


 


CONTINUOUS PERIOD AGGREGATING TO TWENTY-SIX WEEKS IN ANY TWELVE MONTH PERIOD AS
A RESULT OF ILLNESS OR INCAPACITY BEFORE THE EXPIRATION OF THE TERM, THE BOARD
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE TO
KIRSCHBAUM.  IN THE EVENT KIRSCHBAUM DIES OR BECOMES DISABLED, AND THE BOARD
TERMINATES THE AGREEMENT, THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO
KIRSCHBAUM OR HIS HEIRS OR ESTATE UNDER THIS AGREEMENT.


 


3.             COMPENSATION.


 


(A)           CASH AND OPTIONS.  AS COMPENSATION FOR HIS SERVICES AS A MEMBER OF
THE OFFICE OF THE CHAIRMAN HEREUNDER, THE COMPANY SHALL: (I) PAY KIRSCHBAUM
$100,000 PER YEAR; AND (II) GRANT TO KIRSCHBAUM STOCK OPTIONS TO PURCHASE 39,000
SHARES OF THE COMPANY’S COMMON STOCK WITH AN EXERCISE PRICE OF $17.16 AND AN
EXERCISE PERIOD OF 10 YEARS.  THE OPTIONS SHALL VEST IN EQUAL INCREMENTS ON THE
FIRST, SECOND AND THIRD ANNIVERSARY DATES OF THIS AGREEMENT.  KIRSCHBAUM SHALL
NOT BE ENTITLED TO RECEIVE ANY OTHER CASH FEES OR COMPENSATION FOR SERVICE ON
THE BOARD DURING THE TERM; PROVIDED, HOWEVER, THAT THIS SECTION 3(A)IS NOT
INTENDED TO LIMIT OR RESTRICT THE COMPANY FROM PROVIDING EQUITY INCENTIVE AWARDS
TO KIRSCHBAUM IN ACCORDANCE WITH IT STOCK INCENTIVE PLANS OR OTHERWISE AND
KIRSCHBAUM SHALL BE GRANTED OPTIONS/EQUITY COMPENSATION IN ACCORDANCE WITH
REGULAR GRANTS APPLICABLE TO NON-EMPLOYEE BOARD MEMBERS.


 


(B)           PAYMENT OF FEES.  THE COMPANY SHALL PAY THE FEES AND COMPENSATION
CONTEMPLATED IN SECTION 3(A) IN 12 MONTHLY INSTALLMENTS PER YEAR.  EACH
INSTALLMENT SHALL BE DUE AND PAID IN ARREARS BY THE FIRST DAY OF EACH MONTH
BEGINNING AUGUST 1, 2004.


 


4.             BUSINESS EXPENSES.  THE COMPANY SHALL REIMBURSE KIRSCHBAUM FOR
ALL REASONABLE AND NECESSARY OUT-OF-POCKET EXPENSES INCURRED OR PAID BY
KIRSCHBAUM IN CONNECTION WITH, OR RELATED TO, THE PERFORMANCE OF HIS SERVICE
UNDER THIS AGREEMENT.  KIRSCHBAUM SHALL SUBMIT TO THE COMPANY PERIODIC ITEMIZED
STATEMENTS, IN A FORM SATISFACTORY TO THE COMPANY, OF SUCH EXPENSES AS
INCURRED.  THE COMPANY SHALL PAY TO KIRSCHBAUM AMOUNTS SHOWN ON EACH STATEMENT
IN ACCORDANCE WITH ITS REGULAR PROCEDURES, BUT IN ANY EVENT WITHIN THIRTY (30)
DAYS AFTER RECEIPT THEREOF.  NOTWITHSTANDING THE FOREGOING, KIRSCHBAUM SHALL NOT
INCUR TOTAL EXPENSES IN EXCESS OF $5,000.00 PER MONTH WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE COMPANY.


 


5.             INDEPENDENT CONTRACTOR.  THE PARTIES ACKNOWLEDGE AND CONFIRM THAT
KIRSCHBAUM IS AN INDEPENDENT CONTRACTOR TO THE COMPANY AND, AS SUCH, SHALL BE
RESPONSIBLE FOR THE PAYMENT OF ALL TAXES INCLUDING, BUT NOT LIMITED TO, SOCIAL
SECURITY AND INCOME TAX RELATING TO THE COMPENSATION PAID TO KIRSCHBAUM PURSUANT
TO THE TERMS OF THIS AGREEMENT.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED OR
DEEMED BY THE PARTIES HERETO AS CREATING OR HAVING CREATED ANY RELATIONSHIP OF
EMPLOYER AND EMPLOYEE, PRINCIPAL AND AGENT OR PARTNERSHIP OR JOINT VENTURE
BETWEEN KIRSCHBAUM AND THE COMPANY.


 


6.             CONFIDENTIAL INFORMATION.  KIRSCHBAUM RECOGNIZES AND ACKNOWLEDGES
THAT HE HAS HAD, AND WILL HAVE, DURING THE TERM, ACCESS TO CERTAIN CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) OF THE COMPANY AND THAT SUCH INFORMATION
CONSTITUTES VALUABLE, SPECIAL AND UNIQUE PROPERTY OF THE COMPANY.  KIRSCHBAUM
AGREES THAT HE WILL NOT, DURING OR AFTER THE TERM, DISCLOSE ANY OF SUCH
CONFIDENTIAL INFORMATION TO ANY PERSON OR ENTITY WITHOUT THE CONSENT OF THE
COMPANY, EXCEPT AS NECESSARY OR APPROPRIATE IN THE ORDINARY COURSE OF PERFORMING
THE SERVICES HEREUNDER OR AS REQUIRED BY LAW, RULE OR REGULATION.


 

--------------------------------------------------------------------------------



 


(A)  “CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION THAT IS NOT GENERALLY
KNOWN TO THE PUBLIC, WHICH IS USED, DEVELOPED OR OBTAINED BY THE COMPANY AND/OR
ANY OF ITS AFFILIATES, RELATING TO ITS OR THEIR BUSINESS AND THE BUSINESSES OF
ITS OR THEIR CLIENTS, VENDORS OR CUSTOMERS INCLUDING, BUT NOT LIMITED TO:
BUSINESS AND MARKETING STRATEGIES, PRODUCTS OR SERVICES; FEES, COSTS AND PRICING
STRUCTURE; MARKETING INFORMATION; ADVERTISING AND PRICING STRATEGIES; ANALYSES;
REPORTS; COMPUTER SOFTWARE, INCLUDING OPERATING SYSTEMS, APPLICATIONS AND
PROGRAM LISTINGS; FLOW CHARTS; MANUALS AND DOCUMENTATION; DATA BASES; ACCOUNTING
AND BUSINESS METHODS; HARDWARE DESIGN; TECHNOLOGY, INVENTIONS AND NEW
DEVELOPMENT AND METHODS, WHETHER PATENTABLE OR UNPATENTABLE AND WHETHER OR NOT
REDUCED TO PRACTICE; ALL COPYRIGHTABLE WORKS; THE COMPANY’S OR ANY OF ITS
AFFILIATES’ EXISTING AND PROSPECTIVE CLIENTS, CUSTOMERS, AND VENDOR LISTS AND
OTHER DATA RELATED THERETO; ALL TRADE SECRET INFORMATION PROTECTED BY THE
FEDERAL ECONOMIC ESPIONAGE ACT OF 1996, 18 U.S.C. § 1831 ET SEQ.; AND ALL
SIMILAR AND RELATED INFORMATION IN WHATEVER FORM.


 


(B)  “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT HAS BEEN
PUBLISHED IN A FORM GENERALLY AVAILABLE TO THE PUBLIC PRIOR TO THE DATE UPON
WHICH KIRSCHBAUM PROPOSES TO DISCLOSE SUCH INFORMATION.  INFORMATION SHALL NOT
BE DEEMED TO HAVE BEEN PUBLISHED MERELY BECAUSE INDIVIDUAL PORTIONS OF THE
INFORMATION HAVE BEEN SEPARATELY PUBLISHED, BUT ONLY IF ALL THE MATERIAL
FEATURES COMPRISING SUCH INFORMATION HAVE BEEN PUBLISHED IN COMBINATION.


 


7.             COVENANT NOT TO COMPETE.  DURING HIS ENGAGEMENT UNDER THIS
AGREEMENT, AND IN THE EVENT OF KIRSCHBAUM’S TERMINATION PURSUANT TO PARAGRAPH
2(B)(II) HEREOF, DURING THE PERIOD THE COMPANY IS OBLIGATED TO PAY KIRSCHBAUM
THE REMAINDER OF HIS FEES DUE UNDER SECTION 3(A) OF THIS AGREEMENT, KIRSCHBAUM
SHALL NOT BECOME EMPLOYED BY, ACT AS A CONSULTANT FOR, CONTRACT WITH, OBTAIN A
BENEFICIAL OWNERSHIP INTEREST IN OR OTHERWISE ENTER INTO ANY FORM OF BUSINESS
RELATIONSHIP WITH INTERNATIONAL GAME TECHNOLOGY, INC., WMS INDUSTRIES, INC.,
SHUFFLE MASTER, INC., ARISTOCRAT LEISURE, LTD., GTECH HOLDINGS CORP., MULTIMEDIA
GAMES, INC., SIGMA GAME INC., OR ANY OF THEIR PRESENT AND FUTURE SUBSIDIARIES,
DIVISIONS, PARENT COMPANIES AND SUCCESSORS (“PEER GROUP”).  THE PROVISIONS OF
THIS SECTION 7 SHALL NOT PREVENT KIRSCHBAUM FROM INVESTING HIS ASSETS IN SUCH
FORM AND MANNER AS HE CHOOSES; PROVIDED, HOWEVER, THAT KIRSCHBAUM SHALL NOT HAVE
ANY PERSONAL INTEREST, DIRECT OR INDIRECT (OTHER THAN THROUGH THE COMPANY OR ITS
SUBSIDIARIES), FINANCIAL OR OTHERWISE, IN ANY MEMBER OF THE PEER GROUP UNLESS
SUCH INTEREST HAS BEEN APPROVED BY THE COMPENSATION COMMITTEE OR SUCH INTEREST
IS, OR ARISES SOLELY FROM OWNERSHIP OF, LESS THAN THREE PERCENT (3%) OF THE
OUTSTANDING CAPITAL STOCK OF SUCH MEMBER AND SUCH CAPITAL STOCK IS AVAILABLE TO
THE GENERAL PUBLIC THROUGH TRADING ON ANY NATIONAL, REGIONAL OR OVER-THE-COUNTER
SECURITIES MARKET.


 


8.             NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING.  ANY NOTICE, REQUEST OR OTHER COMMUNICATION
HEREUNDER SHALL BE DEEMED DULY GIVEN IF IT IS SENT BY FACSIMILE, WITH
CONFIRMATION RECEIVED, BY HAND DELIVERY, BY OVERNIGHT DELIVERY SERVICE

 

--------------------------------------------------------------------------------


 


OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
AND ADDRESSED TO THE INTENDED RECIPIENT AS SET FORTH BELOW:


 


(A)           IF TO THE COMPANY:


 

Alliance Gaming Corporation

6601 South Bermuda Road

Las Vegas, Nevada  89119

Attention:  Chief Executive Officer

Copy to:  General Counsel
Facsimile:  (702) 270-7699

 


(B)           IF TO KIRSCHBAUM:


 

Joel Kirschbaum

527 Madison Avenue, 17th Floor
New York, New York  10022

Facsimile:  (212) 888-1253

 


9.             ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.


 


10.           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND KIRSCHBAUM.


 


11.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS PERSONAL TO KIRSCHBAUM
AND MAY NOT BE TRANSFERRED OR ASSIGNED BY HIM.  NEITHER THIS AGREEMENT NOR ANY
RIGHT OR INTEREST UNDER IT SHALL BE ASSIGNABLE BY THE COMPANY WITHOUT THE PRIOR
WRITTEN CONSENT OF KIRSCHBAUM; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE
OBLIGATED TO CAUSE THE ASSIGNMENT OF THIS AGREEMENT PURSUANT TO A CHANGE OF
CONTROL, AS SET FORTH IN SECTION 12 BELOW.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE HEIRS, ESTATE, SUCCESSORS AND PERMITTED ASSIGNS
OF EACH PARTY.


 


12.           CHANGE OF CONTROL.  UPON A CHANGE OF CONTROL OF THE COMPANY (AS
DEFINED BELOW), THE COMPANY SHALL BE OBLIGATED TO CAUSE ANY SURVIVING OR
SUCCESSOR ENTITY TO ASSUME, BE RESPONSIBLE FOR AND HONOR SECTIONS 2(B)(II) AND
3(A) OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE OF CONTROL”
MEANS (A) THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY ANY UNAFFILIATED PERSON,
ENTITY OR GROUP (A “THIRD PARTY”) OF BENEFICIAL OWNERSHIP OF 50% OR GREATER OF
THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; OR (B) CONSUMMATION OF
(I) A REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY, OR (II) A
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (III) A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (WHETHER SUCH ASSETS ARE HELD
DIRECTLY OR INDIRECTLY) TO A THIRD PARTY; OR (C) THE INDIVIDUALS WHO AS OF THE
DATE OF THIS AGREEMENT ARE MEMBERS OF THE BOARD OF DIRECTORS (TOGETHER WITH ANY
DIRECTORS ELECTED OR NOMINATED BY A MAJORITY OF SUCH INDIVIDUALS) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS; EXCEPT THAT ANY EVENT OR TRANSACTION WHICH WOULD BE A “CHANGE OF


 

--------------------------------------------------------------------------------



 


CONTROL” UNDER CLAUSE (A) OR (B)(I) OR (III) OF THIS DEFINITION, SHALL NOT BE A
CHANGE OF CONTROL IF PERSONS WHO WERE THE EQUITY HOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH EVENT OR TRANSACTION (OTHER THAN THE ACQUIROR IN THE
CASE OF A REORGANIZATION, MERGER OR CONSOLIDATION), IMMEDIATELY THEREAFTER,
BENEFICIALLY OWN MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY’S OR
THE REORGANIZED, MERGED OR CONSOLIDATED COMPANY’S THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.

 


13.           OTHER ACTIVITIES.  THE COMPANY EXPLICITLY ACKNOWLEDGES AND AGREES
THAT DURING THE TERM, KIRSCHBAUM WILL ALSO BE ENGAGED IN A VARIETY OF OTHER
SUBSTANTIAL BUSINESS ACTIVITIES THAT DO NOT RELATE TO THE BUSINESS OF THE
COMPANY.


 


14.           WAIVER.  EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF
ANY SUCH PROVISION OR PROVISIONS AS TO ANY FUTURE VIOLATIONS THEREOF, NOR
PREVENT THAT PARTY THEREAFTER FROM ENFORCING EACH AND EVERY OTHER PROVISION OF
THIS AGREEMENT.


 


15.           SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS AGREEMENT
IS DETERMINED TO BE INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR LACK OF
ENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT NOT SO
DETERMINED TO BE INVALID OR UNENFORCEABLE, AND EACH SUCH PROVISION SHALL, TO THE
FULL EXTENT CONSISTENT WITH APPLICABLE LAW, CONTINUE IN FULL FORCE AND EFFECT,
IRRESPECTIVE OF SUCH INVALID OR UNENFORCEABLE PROVISION.


 


16.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF NEVADA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.


 


17.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JOEL KIRSCHBAUM

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------